IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUAN S. BROWN and ALISHA             NOT FINAL UNTIL TIME EXPIRES TO
N. BROWN,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D16-2814
v.

SUNTRUST MORTGAGE, INC.,
et al.,

      Appellees.

_____________________________/

Opinion filed May 3, 2017.

An appeal from an order of the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm Beach,
for Appellants.

Erin M. Berger of Kelley Kronenberg, Tampa, for Appellee Suntrust Mortgage,
Inc.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.